Exhibit 99.1 CORUS ENTERTAINMENT TO ACQUIRE DRIVE-IN CLASSICS AND SEXTV FROM CTVGLOBEMEDIA (July 14, 2009 - Toronto, Canada) Corus Entertainment Inc. (TSX:CJR.B; NYSE:CJR) announced today that the Company has reached an agreement to purchase the specialty television services Drive-In Classics and SexTV from CTVglobemedia. The transaction is subject to approval by the Canadian Radio-television and Telecommunications Commission (CRTC). The combined acquisition price for both services is $40 million Cdn. “These services are currently available in over two million households and provide a great base to grow their audiences and increase their appeal to our advertising customers,” said John Cassaday, President and CEO, Corus Entertainment. About Corus Entertainment Inc.
